Case 1:19-cv-00210-RA Document 24-5 Filed 08/29/19 Page 1 of 2

EXHIBIT “4”
Case LiD@avCZDARA Doocumemnt2475 FitdedDamaaigo Prageelabfl2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RAFAEL FIGUEROA,

 

Plaintiff,
Civil Action No. 19-cv-2] 0(RA)
-against-
AFFIDAVIT OF SERVICE
[IRENE YAGUDAEV, ET ANO.,
Defendants, Third Party Plaintiffs,
-against-
NRG MAGIC CONSTRUCTION INC.,
Third Party Plaintiff.
State of New York)
SS.;
County of Albany)

Jeffrey Teitel, being duly sworn, deposes and says that deponent is over the age of eighteen years,
and is not a party to this action.

That on the 4" day of April 2019 at the office of the Secretary of State of New York in the City of
Albany he served the annexed Summons on a Third Party Complaint and Third Party Complaint on
NRG MAGIC CONSTRUCTION INC, by delivering and leaving with

NAncy Douchery , aclerk in the office of the Secretary of State, of the State of New
York, personally at the Office of the Secretary of State of the State of New York, 2 true copies
thereof and that at the time of making such service, Deponent paid said Secretary of State a fee of
$40.00 Dollars. That said service was pursuant to section 306 of the Business Corporation Law.

Deponent further states that he knew the person so served as forsaid to be a clerk in the Office of
the Secretary of State of New York, duly authorized to accept such service on behalf of said
defendant.

Deponent further states that he describes the person actually served as follows:

 

 

Sex Skin Color HairColor Age Height Weight

“Male “ic White ~__ Light __ 20-30 “55'S” 100-150

~ Female ~~ Black Medium =—-__-31-40 ~ $66 —-_ 151-200

~ Other “yDark ~ 41-50 — 6717-65" 200-250

~~ 51-60 ~ 66" 250+
"F61-70

Sworn to before me this 4" day of O

April, 2019 | Jeffrey Teitel

HHebai thet

Hilary Teitel

Notary Public, State of New York
Qualified in Albany County

No. O1TE5049179

Commission Expires September 11, 2021
